Citation Nr: 1644556	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right knee disability, status post-arthroscopy, with osteoarthritis, including entitlement to paragraph 29 and paragraph 30 benefits.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1993 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied entitlement to a disability rating in excess of 10 percent for the Veteran's right knee, status post-arthroscopy.  A January 2011 Statement of the Case (SOC) denied entitlement to paragraph 29 and paragraph 30 benefits for the same disability.   

The Veteran's service-connected right knee disorder initially encompassed a partial tear of the medial meniscus, for which he underwent two reparative arthroscopies.  A VA examiner in Apri 2016 stated that the Veteran's current symptoms are a result of his knee osteoarthritis that is the natural
progression of his medial meniscal tear, and that his current pathology is the direct result of his service-connected right medial meniscal tear.  Therefore, the Board has recharacterized the right knee disability, as reflected on the title page.

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record.  The Board then remanded this case in February 2016 for VA treatment records and a VA examination.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must again be remanded for further development to ensure that it is afforded every consideration. 

A VA examination was provided in April 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the findings provided in the April 2016 examination report are not sufficient to make an informed decision on this claim, and thus a new examination must be scheduled.

In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the Veteran is seeking an increased rating for his right knee disability and Correia testing was not completed in the April 2016 VA examination, testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing is necessary.  The Board notes the Veteran is service connected for left knee instability and patellofemoral pain syndrome of the left knee.  Thus, the opposite joint testing is not required.  A remand is, however, required in order to obtain an adequate examination and opinion under the current law.  

Additionally, this claim must be remanded due to noncompliance with the Board's January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In the January 2016 remand, the Board directed the RO to gather the Veteran's VA treatment records from January 2002 forward, including records from the VA facility in New London, Connecticut and San Diego, California.  A review of the record shows that only the treatment records from the VAMC in San Diego California from 2009 to 2014 were associated with the file.  There is no indication as to whether the remaining records were unavailable.  Thus, the remaining records must be gathered on remand and all efforts to gather them must be documented.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VA medical facility in New London, Connecticut, dated from January 2002 forward.

2.  Make arrangements to obtain the Veteran's treatment records, from the VA medical facility in San Diego, California, dated from January 2002 to March 2009 and dated from May 2014 forward. 

3.  After the above records have been obtained, arrange for an appropriate VA examination of the Veteran's right knee.  The claims file (i.e. the electronic file) must be made available to the examiner for review in conjunction with examination.  

All necessary diagnostic testing, including x-rays if appropriate, should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




